[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                            OCTOBER 1, 2007
                              No. 07-11382                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 06-00327-CR-MHS-1-1

UNITED STATES OF AMERICA,


                                                    Plaintiff-Appellee,

                                   versus

HECTOR FRANCISCO GONZALEZ,
a.k.a. Jose Miranda-Miranda,

                                                    Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                              (October 1, 2007)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Hector Francisco Gonzalez appeals his sentence of 70 months of
imprisonment for entering the United States after having been deported. See 8

U.S.C. §§ 1326(a), (b)(2). Gonzalez argues that the district court clearly erred

when it found that Gonzalez’s offense commenced in 2001 for purposes of

calculating his criminal history and imposed an unreasonable sentence. We affirm.

      Gonzalez argues that the district court erred when it found that his illegal

reentry to the United States commenced in 2001. He argues that this error

increased his criminal history category from III to V based on the number of

relevant past convictions, see United States Sentencing Guidelines § 4A1.2(e)

(Nov. 2006), and led to a more punitive sentencing range of 70 to 87 months of

imprisonment, as opposed to a range of 46 to 57 months. Gonzalez contends that

the district court should have relied on his statement to the Bureau of Immigration

and Customs Enforcement investigators that his most recent reentry was in

February 2005 instead of the Social Security records of Gonzalez’s reported

income between 2001 and 2003.

       We review the application by a district court of the Sentencing Guidelines

de novo and findings of fact for clear error. See United States v. Wilks, 464 F.3d

1240, 1242 (11th Cir. 2006).

      The district court did not clearly err when it determined that Gonzalez’s

most recent illegal reentry occurred in 2001. Gonzalez reported income between



                                          2
2001 and 2003 and, during the sentencing hearing, admitted entering the United

States in 2001. Although Gonzalez offered evidence that he left in 2004 and

reentered in 2005, the district court did not clearly err when it discredited that

evidence and found that the crime commenced in 2001.

      Gonzalez also argues that his sentence of 70 months of imprisonment was

unreasonable. We review a sentence for reasonableness and that review is

deferential. United States v. Talley, 431 F.3d 784, 785–88 (11th Cir. 2005).

“[T]he party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both [the] record and the factors in section

3553(a).” Id. at 788. “When we review a sentence for reasonableness, we do not,

as the district court did, determine the exact sentence to be imposed.” Id. “We

must evaluate whether the sentence imposed by the district court fails to achieve

the purposes of sentencing as stated in section 3553(a).” Id. “[W]hen the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” Id.

      Gonzalez’s sentence of 70 months of imprisonment was reasonable. The

sentence was within the advisory Guidelines range and below the statutory

maximum sentence. Both the sentencing order and the transcript of the sentencing

hearing establish that the district court sentenced Gonzalez after careful



                                           3
consideration of Gonzalez’s arguments in favor of mitigation, the Guidelines, and

the sentencing factors of section 3553(a).

      Gonzalez’s sentence is

      AFFIRMED.




                                             4